o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc intl b01 genin-137208-15 number release date uil --------------------------- --------------------------- ----------------------------------- ----------- dear --------------- this letter responds to your request for information dated september concerning the u s -portugal income_tax treaty1 and the taxation of u s social_security_benefits paid to u s citizens who live part of the year in the united_states and part of the year in portugal paragraph b of article pensions annuities alimony and child_support of the treaty provides that social_security_benefits and other public pensions paid_by a contracting state to a resident of the other contracting state or a citizen_of_the_united_states may be taxed in the first-mentioned state thus the united_states may tax u s social_security_benefits paid to either i a resident of portugal or ii a u s citizen if the individual is not a resident of portugal then portugal may not tax the benefits if the individual who receives the u s social_security_benefits is a resident of portugal who is also a u s citizen then both countries may tax the benefits the united_states would retain primary right to tax the benefits portugal would be required to alleviate double_taxation by allowing a deduction against its tax for the tax paid to the united_states in order to apply paragraph b of article it is necessary to determine the individual’s residence for purposes of the treaty under article residence if an individual would be a dual resident - ie a resident_of_the_united_states under u s law and a resident of portugal under portuguese law - it would be necessary to apply a convention between the government of the united_states of america and the government of the portuguese republic for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income together with a related protocol together the treaty effective on date genin-137208-15 series of tie-breaker rules to determine the individual’s residence for purposes of the treaty the relevant provisions of article read as follows a for the purposes of this convention the term resident of a contracting state means any person who under the laws of that state is liable to tax therein by reason of his domicile residence place of management place of incorporation or any other criterion of a similar nature however this term does not include any person that is liable to tax in that state in respect only of income from sources in that state where by reason of the provisions of paragraph an individual is a resident of both contracting states then his status shall be determined as follows he shall be deemed to be a resident of the state in which he has a permanent home available to him if he has a permanent home available to him in both states he shall be deemed to be a resident of the state with which his personal and economic relations are closer center of vital interests if the state in which he has his center of vital interests cannot be determined or if he does not have a permanent home available to him in either state he shall be deemed to be a resident of the state in which he has an habitual abode if he has an habitual abode in both states or in neither of them he shall be deemed to be a resident of the state of which he is a national if he is a national of both states or of neither of them the competent_authorities of the contracting states shall settle the question by mutual agreement d b c the competent_authorities that are mentioned in subparagraph d of the tie-breaker rules are government officials in each country that are charged with administering the provisions of the treaty and with attempting to resolve any doubts or difficulties that may arise in interpreting its provisions in the case of the united_states the competent_authority is the deputy commissioner international in the large_business_and_international_division of the internal_revenue_service this information_letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling genin-137208-15 if you have any additional questions please contact our office at toll-free call -------------------- not a sincerely by __________________________ m grace fleeman senior technical reviewer branch office of the associate chief_counsel international
